Title: From George Washington to Major General Arthur St. Clair, 25 November 1778
From: Washington, George
To: St. Clair, Arthur


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 25 Novemr 1778
  
I am favd with yours of the 15th. According to my present Ideas and expectations my Quarters for the Winter will be at or near Middle Brook, at which place the Pennsylvania, Maryld and Virginia troops will be hutted. Should Mrs St Clairs ill state of health require your attention, after your Affair before Congress is determined, I shall have no objection to your remaining with her, while the situation of the Army, in respect to General Officers, will possibly admit of it.
The enemy, from appearances, seem to have given over all thoughts of evacuating New York this Winter. Reports say that a second embarkation, which had fallen down to the Hook, is returned. This is variously accounted for; but I do not think it at all improbable that the late disaster which has befallen Byrons fleet may have disconcerted their operations. We have heard of the loss and damage of five of his Capital ships. I am with great Regard Dear Sir Yrs.
